AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                 Clara Lewis Brockington
                            Plaintiff
                          v.                                           )      Civil Action No.      4:19-cv-2050-RBH
    Salem United Methodist Church, The United                          )
    Methodist Church South Carolina Conference,                        )
  Council of Bishops, Rev. Bryan Mungo, Bishop L.                      )
    Jonathan Holston, Rev. Terry Fleming,                              )
   Kenneth Carter, Jr., Cynthia Fierro Harvery, etal,
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed without prejudice and without issuance and service of process.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Chief Judge R. Bryan Harwell, United States District Judge who adopted the Report
and Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.


Date: November 5, 2019                                                       CLERK OF COURT


                                                                                            s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
